DETAILED ACTION
This action is in response to the initial filing of Application no. 16/905,920 on 06/19/2020.
Claims 1 – 4 are still pending in this application, with claims 1 and 3 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Aside from the non-prior art rejections, the prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,694,424 in view of Mehrotra et al. (US 2005/0165611) (Mehrotra). Although the claims at issue are not identical, they are not patentably distinct from each other.



Current Application

1. A method for decoding encoded audio in an audio decoder , comprising: receiving at least a quantized first parameter and a quantized second parameter; dequantizing the quantized first parameter according to a first scalar quantization scheme having first non-uniform step-sizes to obtain a dequantized first parameter, wherein the first non-uniform step-sizes are selected such that smaller step-sizes are used for ranges of the first parameter where human sound perception is most sensitive, and larger step-sizes are used for ranges of the first parameter where human sound perception is less sensitive; determining a scaling factor based on the dequantized first parameter; dequantizing the quantized second parameter based on a second quantization scheme having second non-uniform step-sizes to obtain a dequantized second parameter; and decoding the encoded audio based on the scaling factor and the dequantized second parameter.

2. The method of claim 1, wherein the second quantization scheme is one of a scalar quantization scheme or a vector quantization scheme.



4. The apparatus of claim 3, wherein the second quantization scheme is one of a scalar quantization scheme or a vector quantization scheme.


 
1. A method in an audio decoder for dequantization of quantized parameters relating to decoding of audio signals, comprising: receiving at least a quantized first parameter and a quantized second parameter; dequantizing the quantized first parameter according to a first scalar quantization scheme having first non-uniform step-sizes to obtain a dequantized first parameter, wherein the first non-uniform step-sizes are selected such that smaller step-sizes are used for ranges of the first parameter where human sound perception is most sensitive, and larger step-sizes are used for ranges of the first parameter where human sound perception is less sensitive; determining a scaling factor based on the dequantized first parameter; and dequantizing the quantized second parameter based on a second quantization scheme having second non-uniform step-sizes to obtain a dequantized second parameter. 

    2. The method of claim 1, wherein the second quantization scheme is one of a scalar quantization scheme or a vector quantization scheme. 



    4. The apparatus of claim 3, wherein the second quantization scheme is one of a scalar quantization scheme or a vector quantization scheme.



	However, Mehrotra discloses a method for decoding encoded signals (Abstract), wherein scaling factors and parameters are used to decode encoded signals ([0077]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the limitations recited in US 10,694,424 in the same way that Mehrotra has been improved so that scaling factors and parameters, e.g the dequantized second parameter, are used for the purpose efficiently decoded encoded signals. In view of this combination of claims 1- 4 of US 10,694,424 and Mehrotra, claims 1- 4 of the current application are an obvious variant of claims 1- 4 of US 10,694,424.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SONIA L GAY/Primary Examiner, Art Unit 2657